IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MAXINE ROSENKEIMER AS EXECUTRIX             : No. 123 WAL 2022
OF THE ESTATE OF ARTHUR W.                  :
ROSENKEIMER, III,                           :
                                            : Petition for Allowance of Appeal
                   Petitioner               : from the Order of the Superior Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
A.O. SMITH CORPORATION, ET. AL.,            :
                                            :
                   Respondent               :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of August, 2022, the Petition for Allowance of Appeal is

DENIED.